Case 1:20-cr-00449-JFK Document 16 Filed 01/25/21 Page 1 of 2
Case 1:20-cr-00449-JFK Document 15 Filed 01/22/21 Page 1 of 2

Donald H. Vogelman
ATTORNEY AT LAW
260 MADISON AVENUE, 22%° FLOOR
New YORK, NY 10016
212-889-5860

Fax: 212-448-0066 OF COUNSEL:
EMAIL: DVOGLAW@AOL.COM ARTHUR S.FRIEDMAN
Eric H. GREEN

By ECF January 22, 2021

Honorable John F. Keenan
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

 

Re: United States v. Alfredo Garcia
Case No. : 20 Cr. 449 (JFK)

Dear Judge Keenan :

I am the attorney for Alfredo Garcia regarding the above referenced matter. The defendant is
released on bond. A copy of the conditions of release are attached. A condition was that the Mr.
Garcia’s wife and children surrender all travel documents. The defendant is requesting that the Court
modify the defendant’s bond conditions.

The defendant resides with his wife, Madeline and their two children. Ethan Garcia , another child of
my client resides with Maria Manzano, Ethan’s mother. Ethan’s date of birth is 12-9-07 (13 years
old). Ethan does not live with my client.

Maria Manzano is going to the Dominican Republic to visit family members on January 30, 2021
with her other 2 children Dylan Paulino, age 9 and Jaiden Paulino age 8 ( not Alfredo Garcia’s
children ). She would like for Ethan to go with the rest of her family. She will be returning to the
United States on February 15, 2021.

A condition of my client's release is that all of his children surrender all travel documents. Ethan can
not travel without his passport. I am respectfully requesting that Ethan Garcia’s passport be returned
to him so he can travel.

 
Case 1:20-cr-00449-JFK Document 16 Filed 01/25/21 Page 2 of 2
Case 1:20-cr-00449-JFK Document 15 Filed 01/22/21 Page 2 of 2

AUSA Kedar Bhatia has advised me that the Government has no objection to the Court permitting
Ethan getting his passport back for the period of his travel . It will be again surrendered when he
returns to the United States.

Thank you.

Respectfully yours,
/s/
Donald H. Vogelman

cc: AUSA Kedar Bhatia (by ECF)

 

The Government having no objection, Defendant's request to modify
the conditions of his bail is GRANTED. Defendant's son, Ethan
Garcia, may retrieve his passport for travel with his mother,
Maria Manzano. Defendant's son's passport must be surrendered
upon his return to the United States.

SO ORDERED.
Dated: New York, New York Hi.) ~ REL ge
January 25, 2021 uf xX

John F.’ Keenan
United States District Judge

 

 
